Citation Nr: 0948540	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-34 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was previously before the Board in August 2009, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The record reflects that in November 2009, the Veteran 
requested that his Travel Board hearing scheduled for that 
month be cancelled.  


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown low back disability has been demonstrated.


CONCLUSION OF LAW

A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by an August 
2006 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Following the letter, the September 
2007 Statement of the Case was issued, which provided the 
Veteran an additional 60 days to submit more evidence.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file.  
Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board acknowledges that the Veteran has not been accorded a 
VA examination pertinent to the claim on appeal.  However, as 
will be discussed in the following decision, service 
treatment records are negative for complaints of, treatment 
for, or findings of a low back condition.  While post-service 
medical records reflect a low back disability, they do not 
include probative evidence of a link between this condition 
and the Veteran's active military service.  Thus, a remand to 
accord the Veteran an opportunity to undergo a VA examination 
that specifically addresses the etiology of his currently-
shown low back disability is not necessary.  VA's duty to 
assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that his currently-shown low back 
disability is the result of active military service.  
Specifically, the Veteran asserts that he fell and injured 
his back while on a detail in May 1959.  

While the October 1955 entrance examination and May 1959 
separation examination indicate a 1/2 inch scar on the 
Veteran's mid lumbar spine and a 1 inch scar on his sacral 
spine, these, and all other service treatment records, are 
negative for complaints or findings of any low back 
condition, and reflect normal clinical evaluation of the 
spine and musculoskeletal system.  

Post-service medical records include a July 2006 VA treatment 
report, which shows the Veteran complained of persistent low 
back pain.  Additionally, a November 2006 private treatment 
report reflects a finding of mechanical low pain and 
degenerative arthritis.  The report also reflects a finding 
of "end plate disc herniation at L2 which seems consistent 
with a history of trauma," and the examiner noted that 
"this may have resulted from a fall that he had in the 
military by his description."  

The Board finds that the greater weight of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  Initially, the Board notes that the Veteran 
is competent to report that he sustained a back injury during 
service, even if such injury is not reflected in the service 
treatment records.  However, assuming arguendo that the 
Veteran did injure his back during service, the service 
treatment records nevertheless fail to reflect a finding of 
any chronic low back disability, with the May 1959 separation 
revealing normal clinical evaluation of the spine.  

There is also no evidence reflecting arthritis of the back 
within one year of service (to trigger the application of the 
legal presumption of service connection for chronic disease).  
In this regard, the Board notes a January 2007 statement, by 
the Veteran's former co-worker, which indicates that he 
observed the Veteran with a back injury in August 1959.  
While the Veteran's former co-worker is competent, as a lay 
person, to describe the back symptoms he observed the Veteran 
to have, he does not have the requisite medical knowledge to 
diagnose these symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Likewise, the statement says nothing more 
than the Veteran had a back injury that dates from August 
1959.  That is during the Veteran's post service period, and 
does not relate any current disability to service. 

Although the Board acknowledges the Veteran's assertion that 
he has had back pain since service, the earliest medical 
evidence reflecting a diagnosed low back disability is in 
2006.  This lengthy period without post-service treatment 
(e.g., 48 years after discharge) weighs heavily against the 
claim that current disability is related to service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the 
record contains no competent medical opinion linking the 
Veteran's current low back disability to active military 
service.  While the Board acknowledges the November 2006 
private physician's opinion that the Veteran's low back 
disability "may have" resulted from the reported fall in 
the military, this opinion is speculative and therefore 
cannot support the claim.  See 38 C.F.R. § 3.102.

Accordingly, the Board finds that service connection for a 
low back disability is not warranted.  The appeal is denied.

ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


